OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




5/28/2015                                                COA No. 02-14-00124-CR
ISBELL, JOHN B.               Tr. Ct. No. 1290119D                       PD-0469-15
The State’s Petition for Discretionary Review has this day been filed. [The Court
requires ten copies of this document to be filed in this office within three (3) days
pursuant to Rule 9.3(b). Failure to send copies will result in the refusal of the
petition.]
                                                                   Abel Acosta, Clerk

                             LISA MCMINN
                             STATE PROSECUTING ATTORNEY
                             P.O. BOX 13046
                             AUSTIN, TX 78711
                             * DELIVERED VIA E-MAIL *
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




5/28/2015                                                COA No. 02-14-00124-CR
ISBELL, JOHN B.               Tr. Ct. No. 1290119D                       PD-0469-15
The State’s Petition for Discretionary Review has this day been filed. [The Court
requires ten copies of this document to be filed in this office within three (3) days
pursuant to Rule 9.3(b). Failure to send copies will result in the refusal of the
petition.]
                                                                   Abel Acosta, Clerk

                             BARRY G. JOHNSON
                             2821 E. LANCASTER
                             FT WORTH, TX 76103
                             * DELIVERED VIA E-MAIL *
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




5/28/2015                                                COA No. 02-14-00124-CR
ISBELL, JOHN B.               Tr. Ct. No. 1290119D                       PD-0469-15
The State’s Petition for Discretionary Review has this day been filed. [The Court
requires ten copies of this document to be filed in this office within three (3) days
pursuant to Rule 9.3(b). Failure to send copies will result in the refusal of the
petition.]
                                                                   Abel Acosta, Clerk

                             2ND COURT OF APPEALS CLERK
                             DEBRA SPISAK
                             401 W. BELKNAP, STE 9000
                             FORT WORTH, TX 76196
                             * DELIVERED VIA E-MAIL *
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




5/28/2015                                                COA No. 02-14-00124-CR
ISBELL, JOHN B.               Tr. Ct. No. 1290119D                       PD-0469-15
The State’s Petition for Discretionary Review has this day been filed. [The Court
requires ten copies of this document to be filed in this office within three (3) days
pursuant to Rule 9.3(b). Failure to send copies will result in the refusal of the
petition.]
                                                                   Abel Acosta, Clerk

                             C. JAMES GIBSON
                             ASSISTANT DISTRICT ATTORNEY
                             401 W. BELKNAP
                             FORT WORTH, TX 76196
                             * DELIVERED VIA E-MAIL *